Citation Nr: 1509696	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  A transcript is of record.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.  Throughout the pendency of the appeal, the manifestations of the Veteran's PTSD have been sufficiently incapacitating as to result in unemployability.



CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 70 percent for PTSD have been satisfied throughout the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to TDIU have been met throughout the entire appellate period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the hearing before the Board in August 2014, the Veteran's attorney stated that the assignment of a 70 percent schedular rating for PTSD and entitlement to a TDIU would satisfy the Veteran's claim in full.  As the Board herein grants the full benefit sought on appeal, any deficiency with respect to VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) is nonprejudicial.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

For the following reasons, the Board finds that entitlement to a schedular rating of 70 percent for PTSD has been established.  VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's service-connected PTSD has been assigned a rating of 50 percent effective April 9, 2009 under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  He submitted a claim for an increased rating in December 2010.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.

Under the Rating Formula, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Veteran's PTSD is entitled to a rating of 70 percent for the entire appellate period.  In this regard, the Veteran's symptoms and functional impairment show deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  For example, a June 2010 private treatment record reflects a GAF score of 38, which reflects "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)" pursuant to DSM-IV.  The same treatment record states that the Veteran has unprovoked irritability, anger, insomnia, fatigue, poor appetite, some depressive symptoms, startle responses to loud noises, and hypervigilance.  Finally, the June 2010 private treatment record reflects that the Veteran is unable to return to gainful employment in any capacity.  

In a December 2010 statement, the Veteran's spouse stated that the Veteran avoids being around people, even family and friends, and that he is paranoid of other people when he is in public.  In a separate December 2010 statement, the Veteran stated that he does not like socializing with other people and that he is suspicious of strangers.

The February 2011 VA examination report states that the Veteran reported not socializing, not having many hobbies, acting impulsively when he is angry, and flying off the handle too easily.  It also reflects the examiner's finding that the Veteran has mild recent and immediate memory impairments.

A September 2011 private treatment record reflects the Veteran's continued unemployability as well as the finding that the Veteran's PTSD symptoms are affecting his social life and family life.

In a November 2011 psychiatric evaluation performed in connection with the Veteran's application for disability benefits from the Social Security Administration (SSA), the psychologist stated that the Veteran's ability to relate to coworkers and supervisors would be moderately impaired and that, while he would not exhibit behavioral problems, he may exhibit irritability and inappropriate displays of anger.  The psychologist also stayed that the Veteran's ability to tolerate stress is moderately impaired.

The Veteran's occupational and social impairments are also evident in the August 2014 hearing testimony.  More specifically, the Veteran testified that he stays depressed a lot, likes to stay isolated from people, has memory problems, has outbursts of anger, can no longer handle pressure like he used to, has problems focusing, has lost interest in his hobbies, and has not worked in several years due to his difficulty in dealing with people and losing interest in his business.  The Veteran's spouse testified that the Veteran does not sleep well at night, is forgetful, gets really irritable with everybody, doesn't like to be around people at all, can't handle noise anymore, and doesn't like to be around family.

These symptoms are at odds with the February 2011 VA examiner's finding that the Veteran's PTSD does not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school, as well as the examiner's assignment of a GAF score of 52, which indicates moderate difficulty in social, occupational, or school functioning.  However, the evidence is in at least a state of equipoise with regards to whether the Veteran's disability picture more nearly approximates the criteria required for a 70 percent rating for PTSD.

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent for PTSD have been satisfied and the appeal is granted.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411.

The Veteran also contends that he is unable to work due to the manifestations of his service-connected PTSD.  For the following reasons, the Board finds that entitlement to TDIU is established for the entire pendency of the appeal. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15. 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  In light of the award of a 70 percent schedular rating for PTSD, the criteria for schedular consideration of entitlement to TDIU are satisfied.  

The evidence of record shows that the Veteran has a high school education and that he owned his own heating and air condition business for approximately 30 years.  During the August 2014 hearing, the Veteran reported that he retired around 2006 due to the fact that he has difficulty dealing with people and lost interest in his business.  In a June 2010 private treatment record, the Veteran's psychologist stated that the Veteran is unable to return to gainful employment in any capacity.

Resolving any doubt in favor of the Veteran, the effects of his PTSD are sufficiently incapacitating as to result in unemployability in light of the severity of his disability, work history and experience, and the Veteran's own statements as to his inability to resume work due to his PTSD.  Accordingly, applying the benefit of the doubt, TDIU is granted.   See 38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a schedular rating of 70 percent for PTSD is granted, subject to the law governing payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations governing payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


